Proceeding under CPLR article 78 (transferred to this court by order of the Appellate Division, First Department, entered March 25, 1974) to annul respondents’ determination dismissing petitioner as a Uniformed Court Officer in the Criminal Court of the City of New York. In view of the issues raised in the petition, the proceeding shall be deemed to have been transferred to this court pursuant to CPLR 7804 (subd. [g]). Respondents’ motion to dismiss the proceeding on the ground petitioner has failed to exhaust his administrative remedies denied, without costs and without prejudice to renewal of the contention as an objection in point of law set forth in the answer (CPLR 7804, subd. [f]). Respondents’ answer and return shall be filed in this court within 20 days of the date of the order to be entered hereon. Staley, Jr., J. P.,
Greenblott, Cooke, Sweeney and Kane, JJ., concur